Citation Nr: 0110734	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-08 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating for Reiter's syndrome, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from November 
1952 to November 1956.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1999 RO rating decision which denied an 
increase in a 10 percent rating for Reiter's syndrome.  


FINDINGS OF FACT

The veteran's has service-connected chronic residuals of 
Reiter's syndrome which involve the lumbar spine and 
sacroiliac joints, and such produce severe limitation of 
motion of the lumbar spine.


CONCLUSION OF LAW

The criteria for a 40 percent rating for Reiter's syndrome 
have been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.20, 4.71a, Diagnostic Codes 5002, 5292 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from November 
1952 to November 1956.  Service medical records show that the 
veteran sought treatment for urethral discharge in 1954.  
Following a consultation, the impression was nonspecific 
urethritis and prostatitis.  In January 1956, the veteran was 
treated for acute urethritis, due to gonococcus.  In April 
and May 1956, the veteran was treated for chronic urethritis.  
The veteran's November 1956 discharge examination was 
essentially normal.  

In a December 1964 letter, L. A. Churchville, M.D., noted 
that the veteran was under treatment for Reiter's syndrome, 
conjunctivitis, non-specific urethritis and arthritis.  The 
veteran reported that he had had several episodes of 
recurrent urethritis since May 1952, requiring prolonged 
periods of treatment.  It was noted that following his 
separation from active duty, the veteran had seen Dr. 
Churchville on several occasions for relatively mild 
exacerbations, but that in August 1957, he was hospitalized 
with "classical exacerbations" of arthritis of the back, 
ankles, and wrists.  The veteran was apparently hospitalized 
again in August 1964 with the same symptoms of urethritis and 
arthritis.  

In a December 1964 letter, Peter E. Barry, M.D., wrote that 
since 1957 the veteran had had chronic joint difficulty, 
particularly with the arches of both feet, the third and 
fourth toes of the right foot, and the low back.  These 
symptoms were apparently associated with prostatitis and a 
urethral discharge which was nonspecific in nature.  X-rays 
of the veteran's left ankle, hands, and wrists revealed 
nonspecific changes consistent with Reiter's syndrome.  

A VA examination conducted in June 1965 revealed mild 
bilateral conjunctivitis, weakened hand grip, and some 
prominence in the left ankle joint.  X-rays revealed lightly 
calcified bones of the feet (noted to be unusual for a man of 
32 years), demineralized hand joints, and soft tissue 
swelling over the left medial malleolus.  No remarkable 
changes in the bones themselves were noted.  

By an August 1965 rating decision, the RO granted service 
connection for Reiter's syndrome, and assigned a 10 percent 
rating by analogy to degenerative arthritis.  

A 1967 VA examination report indicated that the veteran had 
urethritis by history, a slightly boggy prostate, and no loss 
of motion in the joints.  No arthritis was found on X-ray.

A 1970 VA examination report indicated that the veteran's 
reported pain of the right shoulder, right heel, and prostate 
were related to his Reiter's syndrome.  X-rays of the right 
shoulder and right heel revealed no joint abnormality.  

In an private outpatient report dated in September 1993, 
Peter P. Anas, M.D., wrote that in 1992, the veteran had been 
working on an asparagus farm when he developed severe pain in 
his low back and left leg, extending to his posterior calf.  
Dr. Anas noted that veteran's diagnosis of Reiter's syndrome 
was somewhat unclear and uncharacteristic.  It was also noted 
that the veteran had degenerative spondylolisthesis, L4 and 
L5, with facet arthritis.  

The veteran underwent a VA examination in October 1999.  It 
was noted that when he was originally diagnosed as having 
Reiter's syndrome, he had right shoulder and right heel pain, 
as well as burning with urination and pain in his prostate.  
At present, the veteran complained of a dull, intermittent 
ache across the lumbosacral spine and across the sacroiliac 
joints.  He also reported having weakness, stiffness, 
fatigability, and lack of endurance.  The veteran also 
complained of sciatica, down the left buttock, left lateral 
hip, to the anterior left knee and across down to the left 
forefoot.  These flares reportedly occurred at least two 
times a months and were brought on by driving, lifting, 
twisting, bending, and by changes in the barometer.  The 
veteran said he would be laid up for about 24 to 48 hours, 
and that any movement was painful during a flare.  The 
veteran did not use any crutches, braces, or canes, and had 
not undergone any surgery.  He said that the functional 
effect of his condition on his usual occupation was 
significant because he had to let his asparagus farm go.  The 
veteran reported that daily activities were extremely limited 
in that he could no longer hunt birds, golf, or walk on 
uneven ground.  He avoided stairs at all costs. 

On physical examination, he appeared obese and in moderate 
distress with a great deal of difficulty with ambulation.  He 
had difficulty getting upon the table without assistance.  
His back was quite tender over the lumbosacral spine as well 
as over the sacroiliac joints bilaterally.  There was mild 
paravertebral muscle spasm.  Straight leg raising was 
positive on the left at 25 degrees and at 45 degrees on the 
right.  Range of motion revealed pain free forward flexion to 
20 degrees, backward extension to 10 degrees, rotation to the 
left and right to 15 degrees, and flexion to the left and 
right to 20 degrees.  Deep tendon reflexes were +1 at the 
patella and Achilles, with down-going toes bilaterally.  
Sensory examination was intact to vibration, light touch, and 
position sense of the lower extremities.  

X-rays revealed degenerative arthritis of the lumbosacral 
spine.  There was also an X-ray taken of the sacroiliac 
joints which showed sclerosis and hypertrophy at the right 
inferior sacroiliac joint consistent with degenerative 
change.  According to the examiner, the left sacroiliac joint 
was more suggestive of sacroiliitis with an indistinctiveness 
of the articular surface of the mid-sacroiliac joint and 
adjacent sclerosis.  An ESR revealed that the veteran was 
HLA-B27 positive.  The examiner further concluded that the 
degenerative arthritis of the spine was not related to 
Reiter's syndrome, but that the development of ankylosing 
spondylitis could be a sequelae of Reiter's syndrome, 
especially in HLA-B27 positive patients.  Rheumatology would 
be consulted concerning this.  The veteran was diagnosed as 
having degenerative arthritis of the lumbosacral spine, 
Reiter's syndrome diagnosed in the 1960s by criteria, and 
left sacroiliitis.

In an addendum, the VA examiner noted that he had discussed 
this case with the rheumatology department, and had concluded 
that there was no direct link between the veteran's Reiter's 
syndrome and the development of his degenerative arthritis of 
the lumbosacral spine.   

By a December 1999 rating decision, the RO confirmed the 10 
percent rating for Reiter's syndrome.

The veteran submitted a private radiology report dated in 
December 1999.  This report discussed, in part, an X-ray of 
the lumbar spine, which revealed degenerative disc and 
degenerative joint changes of the lumbar spine.  The 
radiologist also wrote that relative to any changes of 
Reiter's syndrome, the veteran did show some mild asymmetric 
sclerosis in the sacroiliac joints.  A review of an old bone 
scan from 1993 showed no significant sacroiliitis.  According 
to the radiologist, the mild asymmetric findings were very 
nonspecific.  The radiologist further noted that sacroiliac 
joint findings are seen in 40 to 60 percent of patients with 
Reiter's syndrome.  In the lumbar spine, there were some 
paravertebral ossifications that were seen to better 
advantage on the frontal view.  This had apparently 
progressed since a 1992 examination.  Some of these, 
according to the radiologist, could be seen in patients with 
Reiter's syndrome.  They could also be seen in patients with 
spurring of degenerative disc and degenerative joint changes.  
The radiologist further noted that the veteran clearly had 
some posterior element degenerative changes in the lower 
lumbar spine and the Grade I spondylolisthesis of L4 and L5 
was likely secondary to degenerative disc disease and 
degenerative joint changes.  The radiologist further noted 
that some of the veteran's findings could be seen as 
secondary to Reiter's syndrome or due to significant overlap 
between Reiter's syndrome and degenerative changes.  It was 
difficult to differentiate, according to the radiologist.  

The veteran also submitted excerpts from a winter 1999 
article in the "Journal of the Neuromusculoskeletal 
System," which included general discussion of the clinical 
and radiologic features of Reiter's syndrome.  

By a February 2000 rating decision, the RO denied a claim for 
service connection for arthritis of the lumbosacral spine, 
and such decision was not appealed.  

II.  Analysis

The veteran claims he is entitled to a rating higher than 10 
percent for his service-connected Reiter's syndrome.  The 
file shows that the RO has properly developed the evidence on 
the claim (including obtaining medical records and affording 
the veteran a VA examination) , and there is no further VA 
duty to assist the veteran with his claim.  Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Reiter's syndrome is defined as "a triad of symptoms of 
unknown etiology comprising urethritis ([inflammation of the 
urethra]) conjunctivitis, and arthritis (the dominant 
feature) . . . chiefly affecting young men, and usually 
running a self-limited but relapsing course."  See Tozian v. 
Derwinski, 3 Vet. App. 268 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health 1069 (4th ed. 1987)).  

In this case, there are no complaints, clinical findings, or 
diagnoses of urethritis or conjunctivitis in the recent 
medical records.  Accordingly, evaluation of urethritis and 
conjunctivitis is not indicated, whereas rating any joint 
problems associated with Reiter's syndrome is indicated.  The 
only joint problems recently associated with Reiter's 
syndrome pertain to the low back area.

Reiter's syndrome does not have its own diagnostic code, so 
it must be rated by analogy.  Governing regulation provides 
that when an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Given the nature of the veteran's Reiter's syndrome, the 
Board agrees with the RO that the most appropriate rating 
method is rating by analogy to rheumatoid arthritis.  Under 
38 C.F.R. § 4.71a, Code 5002, rheumatoid arthritis is rated 
under separate criteria as either an active process or for 
chronic residuals.  In this case, as shown by the recent 
medical evidence, the veteran's Reiter's syndrome seems to be 
in a "chronic residuals" stage, with such residuals 
affecting the low back area. Chronic residuals of rheumatoid 
arthritis (the analogous condition for rating Reiter's 
syndrome) such as limitation of motion, or favorable or 
unfavorable ankylosis, are rated under the appropriate 
diagnostic codes for the specific joints involved.  Where 
limitation of motion of the involved joints is noncompensable 
under such codes, a rating of 10 percent is to be applied for 
each major joint or group of minor joints affected by 
limitation of motion, to be combined under the code.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5002.  

Limitation of motion of the lumbar spine is rated 10 percent 
when slight, 20 percent when moderate, and 40 percent when 
severe.  38 C.F.R. § 4.71a, Code 5292.

The veteran has non-service-connected degenerative arthritis 
of the low back.  However, the 1999 VA examination and the 
1999 private radiology report both note coexisting service-
connected chronic residuals of Reiter's syndrome in the low 
back area.  Both examiners noted changes is the sacroiliac 
joints due to Reiter's syndrome.  The private examiner also 
noted that there were paravertebral ossifications of the 
lumbar spine which could be associated with Reiter's 
syndrome, and the VA examiner noted that ankylosing 
spondylitis could be a result of Reiter's syndrome.  As 
pointed out by the private examiner, there was a significant 
overlap between low back findings of [service-connected] 
Reiter's syndrome and 
[non-service-connected] degenerative changes.

The 1999 VA examination shows severe limitation of motion of 
the low back.  Given the recent findings of the severity of 
non-service-connected arthritis of the low back, one would 
suspect that such condition is responsible for much of the 
veteran's limitation of low back motion.  However, based on 
the medical evidence, it does not appear possible to 
accurately quantify, in degrees of range of motion, that 
portion of limited low back motion which is due to non-
service-connected arthritis, versus that portion of limited 
low back motion which is due to service-connected chronic 
residuals of Reiter's syndrome in the low back.  As the 
extent of limited low back motion from service-connected 
disability cannot be distinguished from the extent of limited 
low back motion from non-service-connected disability, it 
will be assumed that all limited low back motion is due to 
the service-connected condition.  With application of the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(a)), the Board 
finds that service-connected chronic residuals of Reiter's 
syndrome in the low back produce severe limitation of motion 
of the lumbar spine, and such warrants a 40 percent rating 
under Codes 5002 and 5292.


ORDER

An increased rating, to 40 percent, for Reiter's syndrome is 
granted.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

